Citation Nr: 0714929	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-21 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
irritable bowel syndrome, status post hemilectomy (irritable 
bowel syndrome).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery 
disease, asserted as heart condition (heart disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran's active service included duty from April 1969 to 
April 1973, and from November 1990 to June 1991, including 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that implemented a May 2004 Board 
decision that granted service connection for irritable bowel 
syndrome by assigning a noncompensable rating for that 
condition, effective May 8, 1995.  In that rating decision, 
the RO also denied service connection for hypertension and 
coronary artery disease.

In January 2006, the veteran and his spouse testified at a 
hearing held at the local VA office before the undersigned 
Veterans Law Judge.  

During the January 2006 hearing, the veteran testified that 
he suffered from sleep disorder due to his irritable bowel 
syndrome.  The Board interprets this as an informal claim of 
secondary service connection.  To date, VA has not considered 
whether service connection is warranted for sleep disorder, 
and this issue is referred to the RO for appropriate action.

The veterans' claims of service connection for hypertension 
and heart disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's irritable bowel syndrome is manifested by 
frequent episodes of bowel disturbance with abdominal 
distress that are productive of moderate impairment.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for irritable bowel 
syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Code 7319 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The veteran is challenging the initial evaluation assigned 
following the Board's grant of service connection for 
irritable bowel syndrome.  In Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) the United States Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 491.  In 
Hartman v. Nicholson, No. 2006-7303 (Apr. 5, 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) agreed that VA's notice obligations do not 
apply when the veteran appeals from a decision assigning an 
effective date following a grant of service connection.  
Thus, VA's duty to notify has been satisfied.

As to the duty to assist, the Board notes that all pertinent 
service and post-service medical records have been associated 
with the claims folder.  Further, in December 2002 and 
December 2004, the veteran was afforded VA examinations to 
assess the nature and severity of his irritable bowel 
syndrome, and in January 2006, he and his spouse testified at 
a Board hearing.  The Board finds that there is no further 
action is necessary to comply with the provisions of 
38 U.S.C.A. § 5103A or 38 C.F.R. § 3.159 and that he will not 
be prejudiced by the Board's adjudication of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Background and Analysis

In his statements and January 2006 testimony, the veteran 
essentially contends that a compensable rating is warranted 
for his irritable bowel syndrome because the condition is 
productive of approximately three bowel movements a day that 
are accompanied by severe pain and abdominal distress.  He 
also reports having had daily diarrhea.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

A March 1994 VA hospitalization report shows that the veteran 
presented with a 24-hour history of abdominal pain in his 
right quadrant.  He had a right hemilectomy and a pathology 
report revealed that he had inflammatory bowel disease.  In 
April 1994, he was diagnosed as having irritable bowel 
syndrome.  

Based on the above evidence, in a May 2004 decision, the 
Board granted service connection for irritable bowel 
syndrome.  In doing so, the Board reasoned that the evidence 
established the onset of the veteran's irritable bowel 
syndrome to a compensable degree within the presumptive 
period under 38 C.F.R. § 3.317.  

In a June 2004 rating decision implementing the Board's 
determination, the RO assigned an initial noncompensable 
rating for the veteran's irritable bowel syndrome under 
Diagnostic Code 7319, effective May 8, 1995.

Under Diagnostic Code 7319, a noncompensable evaluation is 
warranted for mild irritable colon syndrome (spastic colitis, 
mucous colitis, etc.) manifested by disturbances of bowel 
function with occasional episodes of abdominal distress.  A 
10 percent evaluation requires moderate irritable colon 
syndrome manifested by frequent episodes of bowel disturbance 
with abdominal distress.  A 30 percent evaluation requires 
severe irritable colon syndrome manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  

As discussed above, during the course of this appeal, the 
veteran was formally examined in December 2002 and December 
2004.  The December 2002 VA examiner noted the veteran's 
pertinent history and his report of having two to three bowel 
movements per day.  The examination revealed that bowel 
sounds were normal.  The physician diagnosed the veteran as 
having inflammatory bowel disease that had been treated and 
resolved.

The December 2004 VA examination report shows that the 
veteran reported having approximately two bowel movements per 
day, including diarrhea.  He denied having constipation, 
cramps, weight loss or bleeding.  The veteran stated that he 
did not treat the disorder with medication, but described it 
as "particularly bothersome" because he experienced sudden 
bouts of diarrhea, including when traveling.  

The examination revealed that the veteran had a well-healed 
incision extending from the suprapubic area to the 
epigastrium where he had his colon resected.  The scar was 
well healed and not erythematous, retracted, tender or 
infected.  Examination of the bowel was not remarkable as 
there was no tenderness, masses or active bowel signs.  The 
diagnosis was irritable bowel syndrome.

At the January 2006 hearing, the veteran testified had he has 
approximately three bowel movements per day, usually all 
within an hour.  The initial bowel movement is accompanied by 
constipation, the second one is "normal," and the third one 
is productive of diarrhea.  He reported that the bowel 
movements were accompanied by severe abdominal pain, but he 
denied having weight loss, and stated that for the remainder 
of the day, he was fine, i.e., essentially free of 
gastrointestinal symptoms.

Based on a careful review of the lay and medical evidence, 
the Board finds that the veteran's irritable bowel syndrome 
most closely approximates the criteria for a 10 percent 
rating under Diagnostic Code 7319.  In reaching this 
determination, the Board observes that the evidence shows 
that his irritable bowel syndrome is manifested by daily, 
i.e., frequent, episodes of bowel disturbance with abdominal 
distress that includes diarrhea.  

The Board further finds, however, that the preponderance of 
the evidence is against the veteran's entitlement to a 30 
percent rating.  The veteran acknowledged in his January 2006 
testimony that his irritable bowel syndrome was productive of 
approximately one bowel movement a day that was manifested by 
diarrhea, and although he had abdominal distress during the 
three daily bowel movements, which all occurred within one 
hour of each other, for the remainder of the day, he was 
essentially free of gastrointestinal symptoms.  As such, the 
Board concludes that his irritable bowel syndrome does not 
more nearly approximate the criteria for a 30 percent rating 
under Diagnostic Code 7319 because it does show that the 
condition is manifested by diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress.  

The Board has also considered whether a higher rating is 
warranted under any other Diagnostic Code.  Given his 
symptoms, however, a 10 percent rating represents the maximum 
evaluation for gastrointestinal disability under 38 C.F.R. 
§ 4.114, and given the lack of any evidence of tender or 
painful post-operative scars, a compensable rating under 
38 C.F.R. § 4.118 for skin problems is not warranted, and 
indeed, the veteran does not contend otherwise.

Finally, the Board concludes that the schedular criteria are 
not inadequate to evaluate the veteran's irritable bowel 
syndrome so as to warrant assignment of a higher evaluation 
on an extraschedular basis as there is no showing that the 
disorder has resulted in marked interference with employment 
beyond that contemplated in the 10 percent rating.  There is 
also no indication the condition has necessitated frequent 
periods of hospitalization or that the disability has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for irritable bowel 
syndrome is granted.

REMAND

Also before the Board are the veteran's claims of service 
connection for hypertension and heart disability, both of 
which he asserts as secondary to his service-connected post-
traumatic stress disorder (PTSD).  In his statements and 
testimony, the veteran confined his arguments to whether 
these disabilities were caused or aggravated by his PTSD, 
which is evaluated as 30 percent disabling.  

A review of the claims folder, however, reveals that a Report 
of Medical Examination, dated in May 1990, reflects that the 
veteran's blood pressure was recorded as 110/86.  An April 
1991 Report of Medical Examination, conducted because of the 
veteran's release from active duty, shows that his blood 
pressure was recorded as 120/96.  The veteran is currently 
diagnosed as having the claimed disabilities, and a June 1993 
VA outpatient treatment entry, i.e., dated approximately two 
years after his discharge, indicates that the veteran has 
"known hypertension."

In Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000), the 
Federal Circuit held that VA's duty to assist attaches to the 
investigation of all possible in-service causes of a 
disability, including those unknown to the veteran.  Id. at 
1271.  Further, the Court has clarified that alternative 
theories of entitlement to the same benefit do not constitute 
separate claims, but are instead encompassed within a single 
claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); 
see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004), 
aff'd 421 F.3d 1346 (Fed. Cir. 2005).  

To date, apparently because the veteran has sought service 
connection on a secondary basis only, VA has not investigated 
whether direct service connection is warranted.  Under the 
circumstances, the Board must defer consideration of the 
secondary aspect of the veteran's claim and will request that 
the examiner who conducted the December 2004 VA examination 
report, or a suitable replacement, prepare an addendum to 
that report addressing whether it is at least as likely as 
not that the veteran's hypertension, as well as his heart 
disability, had its onset during service or within one year 
of his discharge.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send the veteran's 
claims folder to the examiner who 
conducted the December 2004 VA heart 
examination, or if the examiner is no 
longer available, a suitable replacement, 
to request that he prepare an addendum to 
his report.  The veteran need not be re-
examined unless an examination is deemed 
necessary.  If a physical examination is 
deemed necessary, all indicated testing 
should be accomplished.  The claims files 
should be made available to and reviewed 
by the examiner.  

The examiner should discuss the veteran's 
blood pressure readings indicated on the 
April 1990 and April 1991 service 
department examinations and the post-
service evidence showing diagnoses of 
hypertension and opine as to whether it 
is at least as likely as not that his 
hypertension and/or heart disability had 
its onset during service or within one 
year of his June 1991 discharge from 
active duty.  

All examination findings and a complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

2.  Thereafter, the AMC should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal is not 
granted, the RO should issue the veteran 
and his representative a supplemental 
statement of the case and provide them an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


